TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00009-CV
NO. 03-06-00137-CV



Maggie McLening, Appellant

v.

Barbara Piccinni, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-05-000845, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


 
O R D E R

                        Appellant Maggie McLening has filed an unopposed motion to consolidate two
appeals that she has filed, No. 03-06-00009-CV and No. 03-06-00137-CV, which challenge,
respectively, the trial court’s appointment of a receiver and the trial court’s denial of McLening’s
motion for rehearing on the appointment of the receiver.  We agree that judicial economy is best
served by considering these two, related matters collectively and, therefore, consolidate cause No.
03-06-00009-CV with No. 03-06-00137-CV for purposes of briefing and consideration.  For
purposes of complying with deadlines, the schedule of No. 03-06-00137-CV should be followed
hereafter. 
                        It is ordered March 24, 2006.
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton